Citation Nr: 1217183	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-19 621	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder, to include skin lesions (claimed as a result of herbicide exposure), jungle rot, and scars.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He is in receipt of the Combat Infantryman Badge, which denotes participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in February 2007, November 2007 and September 2008.  The RO in Chicago, Illinois, currently has jurisdiction of the claims.  

In the February 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective June 3, 2006.  In the November 2007 rating decision, the RO denied claims for service connection for tinnitus and skin lesions.  In the September 2008 rating decision, the RO denied service connection for scars and jungle rot.  

The Board acknowledges that in his December 2007 notice of disagreement (NOD), the Veteran specifically limited his disagreement to the issues of tinnitus and PTSD.  As new evidence material to his skin claim was received prior to the expiration of the appellate period concerning the November 2007 rating decision, however, the Board finds that it was filed in connection with the claim for skin lesions.  See 38 C.F.R. § 3.156(b) (2011).  Given that the Veteran has also specifically sought service connection for jungle rot and scars, and has perfected an appeal concerning the denial of that claim, the issue has been recharacterized as reflected on the title page.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript is of record.  

Review of the claims folder reveals that it appears the Veteran is attempting to reopen several previously denied claims.  See March 2011 statement in support of claim.  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin disorder and to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In those cases where the evidence shows that the Veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence; to that end, any reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat Veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that the combat Veteran's disease or injury is automatically service-connected.  Rather, there must still be competent evidence of an etiological relationship between an in-service injury and a current disability. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for tinnitus, which he contends is the result of in-service exposure to acoustic trauma.  He testified in March 2012 that he recalled experiencing tinnitus in service.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with tinnitus.  There were also no findings related to tinnitus during his discharge examination.  See November 1969 reports of medical history and examination.  

The post-service medical evidence of record reveals that the Veteran has received VA and private treatment related to tinnitus.  The Veteran underwent a VA audio examination in July 2007, at which time he reported constant bilateral tinnitus that he had had for many years.  The examiner noted that the Veteran indicated the problem began after service.  The examiner also noted that his history was positive for military noise exposure from gunfire and explosions without the use of hearing protection.  Following examination, the Veteran was diagnosed with bilateral constant tinnitus.  

In a July 2007 addendum, the VA examiner reported reviewing the claims folder.  She noted that the Veteran's separation examination was negative for tinnitus and that the Veteran clearly stated during the examination that the tinnitus had been present for many years, but it was not present during his time in service or immediately following.  It was the examiner's opinion that it is not likely that the tinnitus was caused by his military service.  

Several lay statements in support of the Veteran's claim have been submitted, all of which attest to the noise the Veteran and the individuals writing were exposed to during service.  Given the Veteran's status as a combat Veteran with a military occupation specialty in the light weapons infantry, exposure to in-service acoustic trauma will be conceded.  

The Board acknowledges the negative opinion provided by the May 2010 VA examiner, which was based on the Veteran's assertion at the time of the examination that tinnitus was not present during service.  Since that examination, however, the Veteran has testified under oath that he recalled experiencing tinnitus in service.  The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App 370, 374 (2002).  Moreover, the Board finds that the Veteran credibly testified that he has had tinnitus since service.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the claim for tinnitus has been granted, the duty to notify and assist has been met to the extent necessary.  


ORDER

Service connection for tinnitus is granted.  



REMAND

The Board finds that additional development is needed in regards to the remaining claims.  

The Veteran seeks entitlement to a skin disorder, to include skin lesions, jungle rot, and scars.  The Board notes that when adjudicating the claim for skin lesions, the RO included a discussion of benign seborrheic keratoses, lentigo, actinic keratosis, and brown macules on the forehead, trunk and bilateral upper extremities.  See November 2007 rating decision.  The Board also notes that the Veteran testified that he developed jungle rot in service as a result of the heat and that he has residual scars as a result located on his nose, hands and arms.  See hearing transcript.  

The Veteran asserts that his skin lesions are the result of his exposure to herbicides while in Vietnam.  Service personnel records corroborate that he was in Vietnam between August 1968 and August 1969.  As such, his exposure to herbicides is presumed.  See 38 C.F.R. § 3.307 (6) (iii) (2011).  The Veteran does not contend that his jungle rot and scars are the result to herbicide exposure; he does, however, assert that they have been present since service.  See July 2009 VA Form 9; May 2008 VA Form 21-526.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the assertions raised by the Veteran, and in consideration of the post-service medical evidence of record revealing dermatologic treatment for several conditions, the Board finds that a medical examination is necessary for the purpose of determining the etiology of any diagnosed skin disorder.  Recent VA treatment records should also be obtained.  

The Veteran also seeks an initial rating in excess of 30 percent for PTSD.  He testified to receiving treatment from the VA facility in Marion, Illinois.  Records from this facility were last obtained in June 2009.  None of the records obtained reflect treatment for mental health.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As it appears there may be outstanding VA treatment records, the claim must be remanded in order for the RO/AMC to obtain the Veteran's complete treatment records from the VA facility in Marion.

The Board acknowledges that the Veteran's PTSD was last evaluated during a September 2011 VA examination.  As his claim for increased rating is being remanded to obtain additional treatment records and he is being scheduled for a VA examination in conjunction with his claim for service connection for a skin disorder, the Board finds that he should also be afforded a more contemporaneous examination in conjunction with his increased rating claim.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VA facility in Marion.  

2.  When the foregoing development has been completed, schedule the Veteran for a VA skin examination.  The claims folder should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current skin disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to herbicides. 

The examiner is also asked to specifically discuss whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any previously diagnosed skin disorder, to include benign seborrheic keratoses, lentigo, actinic keratosis, and brown macules on the forehead, trunk and bilateral upper extremities, had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to herbicides. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


